Opinion issued August 26, 2010
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00468-CV
———————————
IN RE GERALD ALLEN PERRY, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus  

 

 
MEMORANDUM OPINION[1]
By petition for writ of mandamus, relator, Gerald Allen
Perry, seeks mandamus relief compelling the trial court to order the district
clerk to issue citation for service in the underlying lawsuit.
          We dismiss the petition for
writ of mandamus.[2]
PER CURIAM
Panel consists of Chief Justice Radack and Justices
Bland and Sharp.




[1]
          The underlying case is Gerald Allen Perry v. Debbie Mantooth
Strickland and John B. Holmes, Cause Number 2009-62814, pending in the
151st Judicial District Court of Harris County, Texas, the Honorable Mike
Engelhart, presiding.  


[2]           Citations have already been issued for
both defendants in the underlying suit.